Citation Nr: 1108438	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for left ear tinnitus.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for major depression.

6. Entitlement to an initial increased rating in excess of 20 percent for lumbosacral strain, myositis also claimed as lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served in the Army for a period of active duty for training (ACDUTRA) from March 1989 to August 1989 and a period of active duty service from April 2005 to July 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

The issues of entitlement to service connection for major depression and initial increased rating in excess of 20 percent for lumbosacral strain, myositis also claimed as lower back pain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence does not demonstrate that the Veteran has bilateral hearing loss as defined by VA, to include hearing loss related to service, or any incident therein.

2. Affording the Veteran the benefit of the doubt, the evidence of record shows that the Veteran's tinnitus is related to acoustic noise exposure during service.

3. The competent medical evidence does not reveal a diagnosis of sinusitis that was incurred in service or is related to service, or any incident therein.

4. The competent medical evidence does not reveal a diagnosis of any right knee disability related to the Veteran's active service.


CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A , 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3. The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4. A right knee disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all the evidence in the veteran's claims file, which includes his multiple contentions, as well as service treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

In July 2006 the agency of original jurisdiction (AOJ) provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2006 notice also included the information as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted by Dingess.

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as attempting to obtain military personnel records, obtaining medical records and providing VA examinations.  Consequently, the duty to notify and assist has been met.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in the line of duty.  38 U.S.C.A. 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full- time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. 101(22); 38 C.F.R. § 3.6(c).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

In addition, the law provides that where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis or organic diseases of the nervous system, (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  However, presumptive periods do not apply for either ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Bilateral hearing loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss and tinnitus resulted from his military service.  According to in-service treatment records, there are no indications of complaints or treatment for bilateral hearing loss and tinnitus.  The Veteran's May 2006 post-deployment health assessment and June 2006 separation examination are silent of any abnormal findings.  

In fact, the Board's notes the report of a April 2005 audiological examination reflects that on the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
20
25
LEFT
5
10
5
20
15

In June 2006 audiological examination reflects that on the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
25
35
LEFT
25
20
15
25
25

According to post-service treatment records from the VA Medical Center, there is no evidence the Veteran complained of or was treated for bilateral hearing loss or tinnitus.  

Furthermore, the Veteran was afforded a VA audiological examination where he reported noise exposure during service, namely during his service in Iraq, led to progressive hearing loss and tinnitus.  The VA examination report reflects that on the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
14
10
18
22
LEFT
12
12
14
22
18

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The VA audiologist concluded the Veteran had normal hearing and excellent speech recognition ability in the right ear and good in the left ear.  Furthermore, both ears had normal middle ear function.  There was no indication of tinnitus at this examination.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The law specifically limits entitlement to service connection to cases where disease or injury has resulted in disability.  38 U.S.C.A. §§ 1110, 1131. 

Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The Board notes that the Veteran's DD 214 indicates he was a fire support specialist and may have been exposed to noise exposure.  However, the evidence in this case shows no evidence of the existence of bilateral hearing loss and denial of the claim is warranted on the basis that there is no current disability.  With the absence of a current diagnosis, the evidence cannot establish a causal connection between the claimed disability and service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, for the reasons stated above, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left ear tinnitus 

The Veteran contends that his tinnitus resulted from his military service.  As stated above, the Veteran's DD 214 indicates he was a fire support specialist and may have been exposed to noise exposure.  According to in-service treatment records, there are no indications or complaints or treatment for tinnitus.  The Veteran's May 2006 post-deployment examination and June 2006 separation examination are silent regarding tinnitus.  

According to post-service treatment records, the Veteran was afforded a VA general examination in August 2006 where he reported ringing in his left ear "and sensation of obstruction" during the examination.  He stated he experienced ringing since 2005.  However, the examiner noted that the auditory canals appeared "clean with intact tympanic membrane bilaterally" and had adequate hearing to normal conversation.  In addition, tinnitus was listed in December 2006 VA treatment record problem list.

The Board finds the Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history of experiencing tinnitus since service credible and consistent with the nature and circumstances of his service as a fire support specialist.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).  

While there are no medical treatment records confirming a diagnosis for tinnitus in or an opinion whether the Veteran's reported symptoms are related to his military service, the Board finds the medical evidence is at least in relative equipoise on this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred tinnitus from service.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved all doubt in the Veteran's favor.

Sinusitis

The Veteran claims his sinusitis is related to his military service.  There are no complaints or treatment for sinusitis in the Veteran's in-service treatment records or in his June 2006 separation examination.  However, the Board notes the Veteran reported a runny nose in his May 2005 post-deployment health assessment. 

The post-service treatment records are absent of any complaint, diagnosis, or treatment for sinusitis.

At the August 2006 VA general examination, the Veteran reported that while stationed in Iraq he began experiencing a runny nose which he treated with an inhaler to alleviate his symptoms.  He stated there were no other symptoms other than the runny nose.  A physical examination revealed mild nasal congestion and no nasal secretions.  There were no abnormalities in the throat.  Upon physical examination, the VA examiner stated that "no evidence of sinusitis was found at this examination."

Although the Veteran claims a history of sinusitis, lack of evidence indicating diagnosis or treatment does not warrant a grant of service connection.  While the Veteran is competent to report his symptoms such a runny nose, he is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.

Therefore, as there is no competent and probative evidence demonstrating that the Veteran has sinusitis, service connection for such disorder is not warranted.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sinusitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Right knee disability

The Veteran contends that he has a right knee disability that was incurred in and is related to his military service.  

The Veteran's in-service treatment records report that he complained of and was treated for right knee pain in June 1989.  However, in the May 2005 post-deployment health assessment, the Veteran stated there was no pain in his joints.  In addition, the Veteran's June 2006 separation examination was also absent of any current right knee pain including any residuals or aggravation of the June 1989 right knee pain.

In August 2006, the Veteran underwent a VA examination for his right knee where he stated the intensity was a six out of ten but not accompanied by stiffness, swelling, heat or redness.  A physical examination revealed the range of motion of 140 degrees flexion, and extension of 0 degrees, both without pain and functional loss.  There was no loss of stability.  While there was no tenderness in the right knee joint, there was tenderness "from the lumbosacral area irradiating on palpation to the right leg, specifically of the hamstring area."  Upon physical examination and review of the evidence of record, there was no diagnosis of a right knee disability.  The VA examiner noted "unremarkable right knee examination." 

In addition, the post-service treatment records within the Veteran's claims file did not report complaints or treatment for a right knee condition.

In light of the evidence the Board finds that entitlement to service connection for a right knee disability is not warranted.  Despite evidence the Veteran was treated for right knee pain in service, there is no indication of residuals according the separation examination report.  Moreover, the August 2006 examination does not report any diagnosis of a right knee disability.

While the Veteran is competent to relate that he has pain in her right knee, and has had the pain since active service, he is not competent to render an opinion associating that pain with any event during service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the Board finds the Veteran's complaints credible, without any record of treatment cannot grant service connection or further develop his claim.

In addition, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Further, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such the Veteran's claim must be denied.

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for a right knee condition, the doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for left ear tinnitus is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for right knee disability is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Service connection for major depression

The Veteran contends his currently diagnosed depression is related to service. 

According to in-service treatment records, in the May 2005 post-deployment health assessment, the Veteran reported experiencing a frightening, horrible, or upsetting incident in the past month which resulted in nightmares, avoidance of thoughts and situations, and hypervigilence.  In addition, the Veteran stated feeling anxiety in an August 2005 in-service treatment record. 

The Veteran was first diagnosed with depression, not otherwise specified, in August 2006. The Board notes the Veteran's post-service treatment records from July 2006 to June 2007 indicate extensive treatment for depression. 

No VA examination has been given in this appeal.  However, based upon the in-service treatment record indicating a report of anxiety, a current diagnosis of depression, and the Veteran's credible statements, a VA examination is warranted.


Increased rating for lumbosacral strain, myositis, also claimed as lower back pain

The Veteran's service connected lumbosacral strain is currently rated at 20 percent disability evaluation, effective July 6, 2006.

In a January 2011 brief, the Veteran's representative stated that the Veteran's low back disability is worse than currently rated and the evidence within the claims file is outdated for rating purposes.  Therefore, a new VA examination was requested to determine the current severity of the Veteran's service connected low back disability. 

The Veteran was last examined in July 2008.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his low back pain.  38 C.F.R. § 3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED to the AMC for the following action:

1. The Veteran should be afforded a VA examination, with an appropriate examiner, to determine the etiology of his depression.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether it is as likely as not that the Veteran's depression is etiologically related to his service.

2. The Veteran should be scheduled for a VA orthopedic examination to determine the severity of his lumbosacral spine disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

3. After completion of the above development, the claims should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


